DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/13/2022 has been entered. Claims 1-16 remain pending the application.

Response to Arguments
Applicant's arguments filed on 1/13/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that the previously cited art does not disclose the newly added limitations to the claims related to the plurality of transmission and receptions modes being different from each other. The Examiner respectfully disagrees. Newly cited portions of Abe discloses these limitations in the claims as best understood by the Examiner in view of the 112b rejections recited below and in view of the paragraph 41 of the specification as cited by the Applicant. Accordingly, this argument is not persuasive.
The Applicant argues on 8-9 that the previously cited art does not disclose wherein the template data is acquired so that the transmission and receptions operations are different. However, it is noted that the claims do not require this. The claims require that a plurality of transmission and receptions operations are performed .

Claim Objections
Claims 1, 14, and 15 are objected to because of the following informalities:
In claim 1, “the plurality of ultrasonic wave transmission and reception operations is different from each other” should be changed to “the plurality of ultrasonic wave transmission and reception operations are different from each other”.  Appropriate correction is required.
In claim 14, “the plurality of ultrasonic wave transmission and reception operations is different from each other” should be changed to “the plurality of ultrasonic wave transmission and reception operations are different from each other”.  Appropriate correction is required.
In claim 15, “the plurality of ultrasonic wave transmission and reception operations is different from each other” should be changed to “the plurality of ultrasonic wave transmission and reception operations are different from each other”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Image data acquisition unit in claims 1-13.
Template data acquisition unit in claims 1-13.
Similarity information acquisition unit in claims 1-13.
Display control unit for causing a display unit to selectively display combined image data corresponding to a position where the similarity between the image value sequence and the template data sequence satisfies a predetermined condition in claim 11.
Reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations in claims 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the published specification shows that the following appears to be the corresponding structure describe in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Image data acquisition unit:
Template data acquisition unit: described as a GPU or CPU in paragraphs 138 and 106 of the published specification.
Similarity information acquisition unit: described as a GPU or CPU in paragraphs 141 and 106 of the published specification.
Display control unit: described as a GPU or CPU in paragraphs 131 and 106 of the published specification.
Reception unit: described as a probe array in paragraph 68 of the published specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, claim 1 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. The Applicant recites paragraph 41 of the specification as providing support for this limitation in the claim. The Examiner respectfully disagrees. Paragraph 41 appears to provide support for that the operation of the ultrasonic wave transmission and reception operations can be changed. It does not provide support for “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. There is a difference scope between saying that the operations can be changed and saying that each operation is different from each other. The latter would require that the change always occurs between each operation, which the specification does not describe. Additionally, there does not appear to be support for this limitation anywhere else in the specification. Accordingly, this claim is rejected under 112a.
Regarding claims 14, claim 14 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the 
Regarding claims 15, claim 15 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. The Applicant recites paragraph 41 of the specification as providing support for this limitation in the claim. The Examiner respectfully disagrees. Paragraph 41 appears to provide support for that the operation of the ultrasonic wave transmission and reception operations can be changed. It does not provide support for “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. There is a difference scope between saying that the operations can be changed and saying that each operation is different from each other. The latter would require that the change always occurs between each operation, which the specification 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, claim 1 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. It is unclear what this limitation in the claim is attempting to require. Is this limitation requiring that the transmissions operations be different than the reception operations? That each set of transmission and reception operations be different from each other set of transmission and reception operations? That the set of transmission and reception operations be changed as described in paragraph 41 of the published specification? Something else? Clarification is required. For examination purposes, a reference describing changing the transmission and reception operations will be interpreted as meeting these limitations in 
Regarding claims 14, claim 14 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. It is unclear what this limitation in the claim is attempting to require. Is this limitation requiring that the transmissions operations be different than the reception operations? That each set of transmission and reception operations be different from each other set of transmission and reception operations? That the set of transmission and reception operations be changed as described in paragraph 41 of the published specification? Something else? Clarification is required. For examination purposes, a reference describing changing the transmission and reception operations will be interpreted as meeting these limitations in the claims since that is what is described in paragraph 41 of the specification, which the Applicant cites to.
Regarding claims 15, claim 15 recites the limitation “wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode”. It is unclear what this limitation in the claim is attempting to require. Is this limitation requiring that the transmissions operations be different than the reception operations? That each set of transmission and reception operations be different from each other set of transmission and reception operations? That the set of transmission and reception operations be changed as described in paragraph 41 of the published specification? Something else? Clarification is required. For examination purposes, a reference describing changing the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US20150011882) and Umezawa et al. (US20130336088, hereafter Umezawa).
Regarding claim 1, Abe discloses an information processing apparatus (Abe, Para 2; “Embodiments described herein relate generally to an ultrasound diagnostic apparatus and an ultrasound imaging method.”) comprising:
an image data acquisition unit configured to acquire a plurality of pieces of image data (Abe, Para 12; “An ultrasound diagnostic apparatus according to an embodiment includes an acquisition unit, a calculation unit, a multiplication unit, and a control unit.”) generated by performing a plurality of ultrasonic wave transmission and reception operations on a subject while changing an ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”);
Abe is interpreted as disclosing this limitation in the claim because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”).
Abe is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view the clarity deficiencies outlined above and because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
Abe does not clearly and explicitly disclose a template data acquisition unit configured to acquire a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and reception operations, respectively; and a similarity information acquisition unit configured to acquire information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target 
In an analogous ultrasound image processing apparatus field of endeavor Umezawa discloses a template data acquisition unit configured to acquire a plurality of pieces of template data (Umezawa, Para 97; “a distribution of S/N ratios in a part of an image which is targeted, or a distribution of variance values thereof may be used as the reliability distribution”) (Umezawa, Para 100-103; “As an example of obtaining the reliability distribution, a method using the S/N ratio of the image will be described. In this method, a ratio of the signal intensity to the background in the object information distribution is used”);
Umezawa is interpreted as disclosing this limitation in the claim because the instant application describes template data as signal sensitivity data and a person having ordinary skill in the art would understand that SN distribution represents sensitivity data.
corresponding to a plurality of ultrasonic wave transmission and reception operations, respectively (Umezawa, Para 180-183; “The present embodiment applies the aforementioned method to an ultrasound device. Although a device configuration is similar to that of the first embodiment, an ultrasound wave is transmitted to the object by using an ultrasound emitting device in place of a light source. A wave received by an acoustic detector is a reflected echo wave. The acoustic detector may double as the ultrasound emitting device.”); and
a similarity information acquisition unit configured to acquire information indicating a similarity between an image value sequence of the plurality of pieces of (Umezawa, Para 181; “A reliability distribution is generated on the basis of this object information distribution, and is combined with a similarity distribution, thereby creating displayed image data”) (Umezawa, Para 120; “the real image is clipped to be distinguished from other signals (the artifact, the background) by taking a product of the similarity distribution and the reliability distribution (e.g., initial sound pressure distribution)”) (Umezawa, Para 114; “When similarity is determined, data including a certain image obtained by the measurement and an image considered as an artifact thereof is compared with the template data. When the both are similar, it is shown that the relation between the certain image and the image considered as the artifact thereof is close to the relation between a real image and an artifact of the real image. That is, it can be said that there is a high possibility that an image to be determined is the real image and the artifact thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to include a template data acquisition unit configured to acquire a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and reception operations, respectively; and a similarity information acquisition unit configured to acquire information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target position and a template data sequence of the plurality of pieces of template data at the target position in order to allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 2, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose wherein each of the plurality of pieces of template data is template data in which a spatial sensitivity distribution of a subject information acquisition apparatus configured to execute the plurality of ultrasonic wave transmission and reception operations is reflected.
However, Umezawa further discloses wherein each of the plurality of pieces of template data is template data in which a spatial sensitivity distribution of a subject information acquisition apparatus configured to execute the plurality of ultrasonic wave transmission and reception operations is reflected (Umezawa, Para 97; “a distribution of S/N ratios in a part of an image which is targeted, or a distribution of variance values thereof may be used as the reliability distribution”) (Umezawa, Para 100-103; “As an example of obtaining the reliability distribution, a method using the S/N ratio of the image will be described. In this method, a ratio of the signal intensity to the background in the object information distribution is used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein each of the plurality of pieces of template data is template data in which a spatial sensitivity distribution of a subject information acquisition apparatus configured to execute the plurality of ultrasonic wave transmission and reception operations is reflected in order to allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 3, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose wherein each of the plurality of pieces of template data is an estimated value indicating an image value of image data to be generated in a case where an ultrasonic scattering substance is present at the target position in each of the plurality of ultrasonic wave transmission and reception operations.
However, Umezawa further discloses wherein each of the plurality of pieces of template data is an estimated value indicating an image value of image data to be generated in a case where an ultrasonic scattering substance is present at the target position in each of the plurality of ultrasonic wave transmission and reception operations (Umezawa, Para 101; “the background and signals are separated by setting a threshold value from a viewpoint of dysphasic, and a mode value or an average value of the background is obtained”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein each of the plurality of pieces of template data is an estimated value indicating an image value of image data to be generated in a case where an ultrasonic scattering substance is present at the target position in each of the plurality of ultrasonic wave transmission and reception operations in order to allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 4, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose wherein the template data acquisition unit acquires the plurality of pieces of template data by assigning coordinates to predetermined template data based on relative position information indicating a relative position between the target position and a reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations.
However, Umezawa further discloses wherein the template data acquisition unit acquires the plurality of pieces of template data by assigning coordinates to predetermined template data based on relative position information indicating a relative position between the target position and a reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations (Umezawa, Para 116-117; “similarity R is desirably calculated by zero-mean normalized cross-correlation (ZNCC) shown in a formula (1). […] wherein, L, M, and N denote the numbers of voxels in directions X, Y, and Z in an XYZ coordinate system respectively”) (Umezawa, Para 62; “By this processing, an object information distribution […] indicating a position of a sound source is acquired as data for each unit area (pixel or voxel)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein the template data acquisition unit acquires the plurality of pieces of template (Umezawa, Para 183).

Regarding claim 5, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose wherein the template data acquisition unit acquires the plurality of pieces of template data by acquiring relative position information indicating a relative position between the target position and a reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations and by reading out template data corresponding to the relative position information from a storage unit
However, Umezawa further discloses wherein the template data acquisition unit acquires the plurality of pieces of template data by acquiring relative position information indicating a relative position between the target position and a reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations (Umezawa, Para 62; “By this processing, an object information distribution […] indicating a position of a sound source is acquired as data for each unit area (pixel or voxel)”) and by reading out template data corresponding to the relative position information from a storage unit (Umezawa, Para 100-103; “, the background and signals are separated by setting a threshold value from a viewpoint of dysphasic, and a mode value or an average value of the background is obtained. In a case where separation of the background and the signals cannot be performed, an average value of the whole values of the object information distribution is obtained. The S/N ratio of the image is calculated by defining an obtained value of the background as a noise value, and taking a ratio with respect to each voxel value (signal value)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein the template data acquisition unit acquires the plurality of pieces of template data by acquiring relative position information indicating a relative position between the target position and a reception unit configured to receive an ultrasonic echo signal in the plurality of ultrasonic wave transmission and reception operations and by reading out template data corresponding to the relative position information from a storage unit in order to allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 6, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe as modified by Umezawa above further discloses wherein an image value included in the image value sequence are each associated with a common ultrasonic wave transmission and reception operation (Abe, Para 12; “The calculation unit calculates coefficients corresponding to a plurality of respective positions in a piece of ultrasound image data corresponding to a certain deflection angle based on signal values or pixel values corresponding to the respective positions in at least one piece of ultrasound image data corresponding to a deflection angle other than the certain deflection angle”).
Abe as modified by Umezawa above is interpreted as disclosing wherein template data included in the template data sequence are each associated with a common ultrasonic wave transmission and reception operation because Abe associated image data with an ultrasonic transmission and reception operation in order to maintain resolution and sensitivity by processing the data with coefficients. Therefore, template data compared to the image data would need to also need to processed with coefficients for the an accurate comparison to be made in order to incorporate the changes brought by Umezawa.

Regarding claim 8, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose a display control unit configured to cause a display unit to display an image based on the acquired information indicating the similarity between the image value sequence and the template data sequence.
However, Umezawa further discloses a display control unit configured to cause a display unit to display an image based on information indicating the similarity between an image value sequence and template data sequence (Umezawa, Para 150-151; “extraction is performed from the absorption coefficient distribution by using the similarity distribution, and a result is displayed on a display unit 9”) (Umezawa, Para 181; “A reliability distribution is generated on the basis of this object information distribution, and is combined with a similarity distribution, thereby creating displayed image data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above to include a display control unit configured to cause a display unit to display an image based on the acquired information indicating the similarity between the image value sequence and the template data sequence in order allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 9, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe as modified by Umezawa above further discloses wherein the image data acquisition unit generates combined image data by combining the plurality of pieces of image data (Abe, Para 54; “For example, the multiplication unit 153 performs multiplication processing on data obtained by weighted addition as the above-described compounding process. The control unit 18 according to the first embodiment then causes the monitor 2 to display an image based on the signal values or the pixel values multiplied by the coefficients.”).
	Abe does not clearly and explicitly disclose wherein the image data acquisition unit generates weighted combined image data by weighting the combined image data 
	However, Umezawa further discloses wherein an image data acquisition unit generates weighted combined image data by weighting the combined image data by using information indicating the similarity between an image value sequence and template data sequence (Umezawa, Para 120; “Specifically, the real image is clipped to be distinguished from other signals (the artifact, the background) by taking a product of the similarity distribution and the reliability distribution (e.g., initial sound pressure distribution). At this time, a product of a distribution normalized by using a maximum value and the similarity distribution can be taken without directly using the reliability distribution.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein the image data acquisition unit generates weighted combined image data by weighting the combined image data by using the acquired information indicating the similarity between the image value sequence and the template data sequence in order allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 10, Abe as modified by Umezawa above discloses all of the limitations of claim 9 as discussed above.
Abe as modified by Umezawa above further discloses a display control unit configured to cause a display unit to display an image based on the weighted combined (Abe, Para 54; “For example, the multiplication unit 153 performs multiplication processing on data obtained by weighted addition as the above-described compounding process. The control unit 18 according to the first embodiment then causes the monitor 2 to display an image based on the signal values or the pixel values multiplied by the coefficients.”).

Regarding claim 11, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe as modified by Umezawa above further discloses wherein the image data acquisition unit generates combined image data by combining the plurality of pieces of image data (Abe, Para 54; “For example, the multiplication unit 153 performs multiplication processing on data obtained by weighted addition as the above-described compounding process. The control unit 18 according to the first embodiment then causes the monitor 2 to display an image based on the signal values or the pixel values multiplied by the coefficients.”).
	Abe does not clearly and explicitly disclose wherein the display control unit causes a display unit to selectively display combined image data corresponding to a position where the similarity between the image value sequence and the template data sequence satisfies a predetermined condition.
	However, Umezawa further discloses wherein the display control unit causes a display unit to selectively display combined image data corresponding to a position where the similarity between the image value sequence and the template data sequence satisfies a predetermined condition (Umezawa, Para 101; “the total values of the object information are converted to such a form as to understand the distribution of the intensity such as a histogram distribution. Then, the background and signals are separated by setting a threshold value”) (Umezawa, Para 126; “On the other hand, FIG. 10B is a distribution of the product of the similarity distribution and the initial sound pressure distribution, the real image and the artifacts are discriminated, a real image portion remains, and the background can be reduced in the white broken line portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein the display control unit causes a display unit to selectively display combined image data corresponding to a position where the similarity between the image value sequence and the template data sequence satisfies a predetermined condition in order allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 127).

Regarding claim 12, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe as modified by Umezawa above further discloses herein each of the plurality of pieces of image data is image data generated so as to vary an ultrasonic wave transmission position or an ultrasonic wave reception position in each of the plurality of ultrasonic wave transmission and reception operations (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”);

Regarding claim 13, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe does not clearly and explicitly disclose wherein each of the plurality of pieces of template data includes template data generated by changing a size of a scattering substance with respect to an ultrasonic wave.
However, Umezawa further discloses wherein each of the plurality of pieces of template data includes template data generated by changing a size of a scattering substance with respect to an ultrasonic wave (Umezawa, Para 170-171; “template data corresponding to the size of each of a plurality of light absorbers is held, and a similarity distribution is created by each template data, and similarity distributions corresponding to the various sizes of the light absorbers are finally created by superimposition […] The template data a (20) and the template data b (21) are different in the size of the light absorber in simulation at the time of data creation or actual measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe as modified by Umezawa above wherein each of the plurality of pieces of template data includes template data generated by changing a size of a scattering substance with respect to an ultrasonic wave in order allow for accurate imaging of an object with reduced artifacts as taught by Umezawa (Umezawa, Para 12).

Regarding claim 14, Abe discloses method for an information processing apparatus (Abe, Para 2; “Embodiments described herein relate generally to an ultrasound diagnostic apparatus and an ultrasound imaging method.”) comprising:
acquiring a plurality of pieces of image data (Abe, Para 12; “An ultrasound diagnostic apparatus according to an embodiment includes an acquisition unit, a calculation unit, a multiplication unit, and a control unit.”) by performing a plurality of ultrasonic wave transmission and reception operations on a subject while changing an ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”);
Abe is interpreted as disclosing this limitation in the claim because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”).
Abe is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view the clarity deficiencies outlined above and because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
Abe does not clearly and explicitly disclose acquiring a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and 
In an analogous ultrasound image processing apparatus field of endeavor Umezawa discloses acquiring a plurality of pieces of template data (Umezawa, Para 97; “a distribution of S/N ratios in a part of an image which is targeted, or a distribution of variance values thereof may be used as the reliability distribution”) (Umezawa, Para 100-103; “As an example of obtaining the reliability distribution, a method using the S/N ratio of the image will be described. In this method, a ratio of the signal intensity to the background in the object information distribution is used”);
Umezawa is interpreted as disclosing this limitation in the claim because the instant application describes template data as signal sensitivity data and a person having ordinary skill in the art would understand the SN distribution represents sensitivity data.
corresponding to a plurality of ultrasonic wave transmission and reception operations, respectively (Umezawa, Para 180-183; “Each of the aforementioned embodiments targets a device using photoacoustic waves propagating from an object. The present embodiment applies the aforementioned method to an ultrasound device. Although a device configuration is similar to that of the first embodiment, an ultrasound wave is transmitted to the object by using an ultrasound emitting device in place of a light source. A wave received by an acoustic detector is a reflected echo wave. The acoustic detector may double as the ultrasound emitting device.”); and
acquiring information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target position and a template data sequence of the plurality of pieces of template data at the target position (Umezawa, Para 181; “A reliability distribution is generated on the basis of this object information distribution, and is combined with a similarity distribution, thereby creating displayed image data”) (Umezawa, Para 120; “the real image is clipped to be distinguished from other signals (the artifact, the background) by taking a product of the similarity distribution and the reliability distribution (e.g., initial sound pressure distribution)”) (Umezawa, Para 114; “When similarity is determined, data including a certain image obtained by the measurement and an image considered as an artifact thereof is compared with the template data. When the both are similar, it is shown that the relation between the certain image and the image considered as the artifact thereof is close to the relation between a real image and an artifact of the real image. That is, it can be said that there is a high possibility that an image to be determined is the real image and the artifact thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to include acquiring a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and reception operations, respectively; and acquiring information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target (Umezawa, Para 183).

Regarding claim 15, Abe a non-transitory computer-readable storage medium storing a program to cause a computer to perform a method for an information processing apparatus (Abe, Para 2; “Embodiments described herein relate generally to an ultrasound diagnostic apparatus and an ultrasound imaging method.”), the method comprising:
acquiring a plurality of pieces of image data (Abe, Para 12; “An ultrasound diagnostic apparatus according to an embodiment includes an acquisition unit, a calculation unit, a multiplication unit, and a control unit.”) by performing a plurality of ultrasonic wave transmission and reception operations on a subject while changing an ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”);
Abe is interpreted as disclosing this limitation in the claim because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
wherein the plurality of ultrasonic wave transmission and reception operations is different from each other in the ultrasonic wave transmission and reception mode (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”).
Abe is interpreted as disclosing this limitation in the claim as best understood by the Examiner in view the clarity deficiencies outlined above and because the instant application describes changing modes as including transmitting waves at different angles (Para 41 of the published instant application).
Abe does not clearly and explicitly disclose acquiring a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and reception operations, respectively; and acquiring information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target position and a template data sequence of the plurality of pieces of template data at the target position.
In an analogous ultrasound image processing apparatus field of endeavor Umezawa discloses acquiring a plurality of pieces of template data (Umezawa, Para 97; “a distribution of S/N ratios in a part of an image which is targeted, or a distribution of variance values thereof may be used as the reliability distribution”) (Umezawa, Para 100-103; “As an example of obtaining the reliability distribution, a method using the S/N ratio of the image will be described. In this method, a ratio of the signal intensity to the background in the object information distribution is used”);
Umezawa is interpreted as disclosing this limitation in the claim because the instant application describes template data as signal sensitivity data and a person having ordinary skill in the art would understand the SN distribution represents sensitivity data.
(Umezawa, Para 180-183; “Each of the aforementioned embodiments targets a device using photoacoustic waves propagating from an object. The present embodiment applies the aforementioned method to an ultrasound device. Although a device configuration is similar to that of the first embodiment, an ultrasound wave is transmitted to the object by using an ultrasound emitting device in place of a light source. A wave received by an acoustic detector is a reflected echo wave. The acoustic detector may double as the ultrasound emitting device.”); and
acquiring information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target position and a template data sequence of the plurality of pieces of template data at the target position (Umezawa, Para 181; “A reliability distribution is generated on the basis of this object information distribution, and is combined with a similarity distribution, thereby creating displayed image data”) (Umezawa, Para 120; “the real image is clipped to be distinguished from other signals (the artifact, the background) by taking a product of the similarity distribution and the reliability distribution (e.g., initial sound pressure distribution)”) (Umezawa, Para 114; “When similarity is determined, data including a certain image obtained by the measurement and an image considered as an artifact thereof is compared with the template data. When the both are similar, it is shown that the relation between the certain image and the image considered as the artifact thereof is close to the relation between a real image and an artifact of the real image. That is, it can be said that there is a high possibility that an image to be determined is the real image and the artifact thereof.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe to include acquiring a plurality of pieces of template data corresponding to the plurality of ultrasonic wave transmission and reception operations, respectively; and acquiring information indicating a similarity between an image value sequence of the plurality of pieces of image data at a target position and a template data sequence of the plurality of pieces of template data at the target position in order to allow for accurate imaging of an object with good contrast and reduced artifacts as taught by Umezawa (Umezawa, Para 183).

Regarding claim 16, Abe as modified by Umezawa above discloses all of the limitations of claim 1 as discussed above.
Abe as modified by Umezawa above further discloses wherein the plurality of ultrasonic wave transmission and reception operations being different in the ultrasonic wave transmission and reception mode means being different in an ultrasonic wave transmission direction (Abe, Para 12; “The acquisition unit acquires a plurality of pieces of ultrasound image data at different deflection angles for ultrasound transmission and reception”);

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor reasonably suggest the invention described in claim 7. Specifically the prior art does not disclose the information apparatus using the units as described and indicating a similarity using the equation required in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793